

Exhibit 10.18


THIS NOTE AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ ACT ”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
RECEIPT BY THE COMPANY OF A WRITTEN OPINION OF COUNSEL IN FORM, SUBSTANCE AND
SCOPE REASONABLY SATISFACTORY TO THE COMPANY THAT THIS NOTE MAY BE SOLD,
TRANSFERRED,  OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION
UNDER THE ACT AND SUCH STATE SECURITIES LAWS.


MEDPRO SAFETY PRODUCTS, INC.


6% Promissory Note


Date: February 26, 2010


$850,000.00


For value received, MEDPRO SAFETY PRODUCTS, INC.., a Nevada corporation (the
“ Company ” or the “ Maker ”), hereby promises to pay to the order of Vision
Opportunity Master Fund, Ltd. (together with its successors, representatives,
and permitted assigns, the “ Holder ”), in accordance with the terms hereinafter
provided, the principal amount of EIGHT HUNDRED AND FIFTY THOUSAND
($850,000.00) dollars, together with interest thereon.  The Maker is issuing
this note (the “ Note ”) to the Holder pursuant to the Purchase Agreement (as
defined in Section 1.1 hereof).
 
All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds to the Holder at the address of the
Holder as set forth in the Purchase Agreement or at such other place as the
Holder may designate from time to time in writing to the Maker or by wire
transfer of funds to the Holder’s account, instructions for which are attached
hereto as Exhibit A . The outstanding principal balance and all accrued Interest
(as defined herein) of this Note shall be due and payable on June 30, 2010 (the
“ Maturity Date ”) or at such earlier time as provided herein.
 
ARTICLE I


Section 1.1       Purchase Agreement .  This Note has been executed and
delivered pursuant to the Securities Purchase Agreement dated as of February 26,
2010 (the “Purchase Agreement ”) by and among the Maker and the
Purchaser.  Capitalized terms used and not otherwise defined herein shall have
the meanings set forth for such terms in the Purchase Agreement.


Section 1.2       Interest .  Beginning on the issuance date of this Note (the
“ Issuance Date ”), the outstanding principal balance of this Note shall bear
interest (“ Interest ”), at a rate per annum equal to six percent (6%), so long
as any principal amount evidenced by this Note remains outstanding. Interest
shall be payable in cash, on the Maturity Date.  Interest shall be computed on
the basis of a 360-day year of twelve (12) 30-day months and shall accrue
commencing on the Issuance Date.  Furthermore, upon the occurrence of an Event
of Default (as defined in Section 2.1 hereof), then to the extent permitted by
law, the Maker will pay Interest in cash to the Holder, payable on demand, on
the outstanding principal balance of this Note from the date of the Event of
Default through the date of payment at a new rate of the lesser of twelve
percent (12%) and the maximum applicable legal rate per annum (the “ Default
Rate ”).


Section 1.3       Payment on Non-Business Days .  Whenever any payment to be
made shall be due on a Saturday, Sunday or a public holiday under the laws of
the State of New York, such payment may be due on the next succeeding business
day and such next succeeding day shall be included in the calculation of the
amount of accrued Interest payable on such date.

 
 

--------------------------------------------------------------------------------

 
 
Section 1.4       Transfer .  This Note may be transferred or sold, subject to
the provisions of Section 4.8 of this Note, or pledged, hypothecated or
otherwise granted as security by the Holder.
 
Section 1.5       Replacement .  Upon receipt of a duly executed and notarized
written statement from the Holder with respect to the loss, theft or destruction
of this Note (or any replacement hereof) and a standard indemnity reasonably
satisfactory to the Maker, or, in the case of a mutilation of this Note, upon
surrender and cancellation of such Note, the Maker shall issue a new Note, of
like tenor and amount, in lieu of such lost, stolen, destroyed or mutilated
Note. 
 
ARTICLE II
 
EVENTS OF DEFAULT;  REMEDIES
 
Section 2.1       Events of Default .  The occurrence of any of the following
events shall be an “ Event of Default ” under this Note:
 
(a)           the Maker shall fail to make any principal or Interest payments
due under this Note on the date such payments are due and such default is not
fully cured within ten (10) business days after the occurrence thereof; or


(b)           the suspension from listing, without subsequent listing on any one
of, or the failure of the Common Stock to be listed or quoted on at least one of
the OTC Bulletin Board, the American Stock Exchange, the NASDAQ Global Market,
the NASDAQ Capital Market or The New York Stock Exchange, Inc. for a period of
ten (10) consecutive Trading Days; or


(c)           default shall be made in the performance or observance of (i) any
covenant, condition or agreement contained in this Note and such default is not
fully cured within ten (10) business days after the Holder delivers written
notice to the Maker of the occurrence thereof or (ii) any covenant, condition or
agreement contained in the Purchase Agreement, the Other Notes, the Warrants or
any other Transaction Document which is not covered by any other provisions of
this Section 2.1 and such default is not fully cured within ten (10) business
days after the Holder delivers written notice to the Maker of the occurrence
thereof;  or


(d)           any material representation or warranty made by the Maker herein
or in the Purchase Agreement, the Other Notes, the Warrants or any other
Transaction Document shall prove to have been false or incorrect or breached in
a material respect on the date as of which made and the Holder delivers written
notice to the Maker of the occurrence thereof; or 
 

(e)           the occurrence of an event of default under any other Transaction
Document.
 
Section 2.2       Remedies Upon An Event of Default .  If an Event of Default
shall have occurred and shall be continuing, the Holder of this Note may at any
time declare the entire unpaid principal balance of this Note, together with all
Interest accrued hereon, due and payable, and thereupon, the same shall be
accelerated and so due and payable, without presentment, demand, protest, or
notice, all of which are hereby expressly unconditionally and irrevocably waived
by the Maker.  No course of delay on the part of the Holder shall operate as a
waiver thereof or otherwise prejudice the right of the Holder.  No remedy
conferred hereby shall be exclusive of any other remedy referred to herein or
now or hereafter available at law, in equity, by statute or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
MISCELLANEOUS

 
Section 3.1       Notices .  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or facsimile at the address or
number designated in the Purchase Agreement (if delivered on a business day
during normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.  The Maker will give written notice to the
Holder at least ten (10) days prior to the date on which the Company takes a
record (x) with respect to any dividend or distribution upon the Common Stock,
(y) with respect to any pro rata subscription offer to holders of Common Stock
or (z) for determining rights to vote with respect to any Organic Change,
dissolution, liquidation or winding-up but in no event shall such notice be
provided to the Holder prior to such information being made known to the
public.  The Maker will also give written notice to the Holder at least ten (10)
days prior to the date on which any Organic Change, dissolution, liquidation or
winding-up will take place but in no event shall such notice be provided to the
Holder prior to such information being made known to the public. The Maker shall
promptly notify the Holder of any notices sent or received, or any actions taken
with respect to the Other Notes.


Section 3.2       Governing Law; Consent to Jurisdiction . The parties
acknowledge and agree that any claim, controversy, dispute or action relating in
any way to this agreement or the subject matter of this agreement shall be
governed solely by the laws of the State of New York, without regard to any
conflict of laws doctrines.  The parties irrevocably consent to being served
with legal process issued from the state and federal courts located in New York
and irrevocably consent to the exclusive personal jurisdiction of the federal
and state courts situated in the State of New York.  The parties irrevocably
waive any objections to the personal jurisdiction of these courts.  Said courts
shall have sole and exclusive jurisdiction over any and all claims,
controversies, disputes and actions which in any way relate to this agreement or
the subject matter of this agreement.  The parties also irrevocably waive any
objections that these courts constitute an oppressive, unfair, or inconvenient
forum and agree not to seek to change venue on these grounds or any other
grounds. Nothing in this Section 3.2 shall affect or limit any right to serve
process in any other manner permitted by law.
 
Section 3.3       Headings .  Article and section headings in this Note are
included herein for purposes of convenience of reference only and shall not
constitute a part of this Note for any other purpose.
 
Section 3.4       Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief .  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Holder’s right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note.  Amounts set forth or provided for
herein with respect to payments shall be the amounts to be received by the
Holder hereof and shall not, except as expressly provided herein, be subject to
any other obligation of the Maker (or the performance thereof). The Maker
acknowledges that a breach by it of its obligations hereunder will cause
irreparable and material harm to the Holder and that the remedy at law for any
such breach may be inadequate. Therefore the Maker agrees that, in the event of
any such breach or threatened breach, the Holder shall be entitled, in addition
to all other available rights and remedies, at law or in equity, to seek and
obtain such equitable relief, including but not limited to an injunction
restraining any such breach or threatened breach, without the necessity of
showing economic loss and without any bond or other security being required.
 
Section 3.5       Enforcement Expenses .  The Maker agree to pay all costs and
expenses of the Holder incurred as a result of enforcement of this Note,
including, without limitation, reasonable attorneys’ fees and expenses.
 
Section 3.6       Binding Effect.   The obligations of the Maker and the Holder
set forth herein shall be binding upon the successors and assigns of each such
party, whether or not such successors or assigns are permitted by the terms
hereof.

 
 

--------------------------------------------------------------------------------

 


Section 3.7       Amendments .  This Note may not be modified or amended in any
manner except in writing executed by the Maker and the Holder.
 
Section 3.8      Compliance with Securities Laws.   The Holder of this Note
acknowledges that this Note is being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder shall not offer, sell or otherwise dispose of this Note.  This Note
and any Note issued in substitution or replacement therefor shall be stamped or
imprinted with a legend in substantially the following form:
 
“THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT ”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
RECEIPT BY THE COMPANY OF A WRITTEN OPINION OF COUNSEL IN FORM, SUBSTANCE AND
SCOPE REASONABLY SATISFACTORY TO THE COMPANY THAT THIS NOTE MAY BE SOLD,
TRANSFERRED,  OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION
UNDER THE ACT AND SUCH STATE SECURITIES LAWS.”


Section 3.9       Parties in Interest.   This Note shall be binding upon, inure
to the benefit of and be enforceable by the Maker, the Holder and their
respective successors and permitted assigns.
 
Section 3.10     Failure or Indulgence Not Waiver .  No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege, nor shall any waiver by the Holder of
any such right or rights on any one occasion be deemed a waiver of the same
right or rights on any future occasion.
 
Section 3.11     Maker’s Waivers .
 
(a)       Except as otherwise specifically provided herein, the Maker and all
others that may become liable for all or any part of the obligations evidenced
by this Note, hereby waive presentment, demand, notice of nonpayment, protest
and all other demands’ and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, and do hereby consent to any number of
renewals of extensions of the time or payment hereof and agree that any such
renewals or extensions may be made without notice to any such persons and
without affecting their liability herein and do further consent to the release
of any person liable hereon, all without affecting the liability of the other
persons, firms or Maker liable for the payment of this Note, AND DO HEREBY WAIVE
TRIAL BY JURY.
 
(b)      THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A
PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW,
HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.


[ remainder of page intentionally left blank ]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed as of the
Issuance Date set out above.


MEDPRO SAFETY PRODUCTS, INC..
   
By: 
    /s/ W. Craig Turner
 
Name:  W. Craig Turner
 
Title:  Chairman and Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 

WIRE INSTRUCTIONS
 
Payee:
    

 
Bank:
    

 
Address: 
    
       

 
Bank No.: 
    



Account No.: 
    



Account Name: 
    

 
 
 

--------------------------------------------------------------------------------

 